                      Case 19-51011-BLS               Doc 9     Filed 04/26/20         Page 1 of 27




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                                Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
    et al.,1
                                                                          (Jointly Administered)
                                Remaining Debtors.

    MICHAEL GOLDBERG, as Liquidating Trustee                              Adv. Proc. Case Nos. (SEE EXHIBIT 1)
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of Woodbridge Group of
    Companies, LLC, et al.,

                                         Plaintiff,

    v.

    (SEE EXHIBIT 1 ATTACHED HERETO),

                                         Defendants

                                               AFFIDAVIT OF SERVICE

STATE OF NEW YORK                       )
                                        ) ss
COUNTY OF NASSAU                        )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus

Avenue, Suite 200, Lake Success, New York 11042.




1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
               Case 19-51011-BLS              Doc 9        Filed 04/26/20      Page 2 of 27




2.     On March 16, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP (“Pachulski

Stang”), and Klee, Tuchin, Bogdanoff & Stern LLP (“Klee Tuchin”), Counsel to the Woodbridge

Liquidation Trust, I caused a true and correct copy of Notice of Agenda of Matters Scheduled

for Hearing on March 18, 2020 at 11:00 a.m. (Prevailing Eastern Time) (“Agenda”) [Docket

No. 4389] to be served by facsimile on the parties identified on Exhibit A annexed hereto (Master

Service List and Notice of Appearance Parties with facsimile numbers), and by e-mail on the

parties identified on Exhibit B annexed hereto (Master Service List and Notice of Appearance

Parties with e-mail addresses).3

3.     On March 16, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a

true and correct copy of the Agenda to be served by e-mail on the parties identified on Exhibit C

(Defendant Parties with e-mail addresses), and by first class mail on the parties identified on

Exhibit D (Defendant Parties without e-mail addresses).4


                                                                     /s/ Alison Moodie
                                                                     Alison Moodie



Sworn to before me this 19th day of
March, 2020

/s/ Panagiota Manatakis
Panagiota Manatakis
Notary Public, State of New York
License No. 01MA6221096
Commission Expires April 26, 2022




3
       These parties on Exhibit B include a Notice of Appearance party who has consented to email service only
       pursuant to Del. Bankr. L.R. 2002-1(d) and 5005-4.
4
       The envelopes used for service on the parties in Exhibits D included a legend which stated: “Important
       Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President,
       Managing or General Agent.”
                                                       2
Case 19-51011-BLS   Doc 9   Filed 04/26/20   Page 3 of 27
Case 19-51011-BLS   Doc 9   Filed 04/26/20   Page 4 of 27
Case 19-51011-BLS   Doc 9   Filed 04/26/20   Page 5 of 27
Case 19-51011-BLS   Doc 9   Filed 04/26/20   Page 6 of 27
Case 19-51011-BLS   Doc 9   Filed 04/26/20   Page 7 of 27




              EXHIBIT C
                                 Case 19-51011-BLS           Doc 9   Filed 04/26/20                  Page 8 of 27
                                                     WOODBRIDGE GROUP OF COMPANIES,
                                                                 LLC, et al .
                                                        Electronic Mail – Defendants

NAME                                                                   EMAIL

ANDY GOLDSTEIN                                                         agoldstein@mglspc.com


BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP                             jhoover@beneschlaw.com


BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP                             kcapuzzi@beneschlaw.com


BENNER-ROTHBOECK                                                       TOM@BEROLAW.COM


BRITTANY ODGDEN                                                        Brittany.Ogden@quarles.com


BUCHANAN INGERSOLL & ROONEY PC                                         mary.caloway@bipc.com


CIARDI CIARDI & ASTIN                                                  JMCMAHON@CIARDILAW.COM


CYNTHIA L. CARROLL, P.A.                                               Michelle@cynthiacarrolllaw.com


DANIEL KING                                                            DJYKING@GMAIL.COM


DARIN BAKER                                                            DARINBAKERKING@GMAIL.COM


DAVID REIER                                                            David.Reier@arentfox.com


DEF STEVEN MIZEL                                                       stevemizel9@gmail.com


DONOVAN KNOWLES                                                        DONOVANCKNOWLES@YAHOO.COM


FIC LLC                                                                greg@financialfreedom.com


GARTENBERG GELFAND HAYTON LLP                                          egartenberg@gghslaw.com


GELLERT SCALI BUSENKELL & BROWN LLC                                    cbrown@gsbblaw.com


GERALD STEPHEN                                                         sgerald@wtplaw.com


HAROLD G PLAIN                                                         HAL.PLAIN@GMAIL.COM


HULL & CHANDLER, P.A.                                                  FPARRISH@LAWYERCAROLINA.COM


JEFFREY S NIMMOW                                                       jeffrey.liotta@huschblackwell.com


JONES & ASSOC                                                          RGJ@ROLANDJONES.COM; jtobia@tobialaw.com


JOSEPH W. ISAAC                                                        JOSEPH41121@GMAIL.COM


JOYCE LLC                                                              mjoyce@mjlawoffices.com


KASHISHIAN LAW LLC                                                     amk@kashishianlaw.com


KLEHR HARRISON HARVEY BRANZBURG LLP                                    deagle@klehr.com; sveghte@klehr.com


KLEIN LLC                                                              klein@kleinllc.com


LAW OFFICE OF CURTIS A HEHN                                            curtishehn@comcast.net


LAW OFFICE OF MARK S. ROHER                                            mroher@markroherlaw.com


LAW OFFICES OF FREDERICK W. NESSLER & ASSOC., LTD.                     fwn@nesslerlaw.com


LEECH TISHMAN FUSCALDO & LAMPL LLC                                     pcarothers@leechtishman.com; dyeomans@leechtishman.com


LEECH TISHMAN FUSCALDO & LAMPL, LLC                                    ghauswirth@leechtishman.com
                                       Case 19-51011-BLS                              Doc 9       Filed 04/26/20                  Page 9 of 27
                                                                       WOODBRIDGE GROUP OF COMPANIES,
                                                                                   LLC, et al .
                                                                          Electronic Mail – Defendants

NAME                                                                                                EMAIL


MATTHEW GILCHRIST                                                                                   mgilchrist71@gmail.com


MATTHEW SICHI                                                                                       MSICHI@FDLEGAL.COM


MICHAEL & JOYCE SKURICH                                                                             joyceskurich@icloud.com


MICHAEL TRUJILLO                                                                                    insurancemike007@msn.com


MICHELMAN & ROBINSON LLP                                                                            JFARROW@MRLLP.COM


MORRIS JAMES                                                                                        EMONZO@MORRISJAMES.COM


P. MATTHEW COX                                                                                      pmc@scmlaw.com


PHILLIP 'LARRY' BALL                                                                                LBALL26@COMCAST.NET


RANDY A ROBERTSON                                                                                   RANDYALLANROBERTSON@GMAIL.COM


RAYMOND AVER                                                                                        ray@averlaw.com


RICHARD RENSHAW                                                                                     rich.findme@gmail.com


RONALD HARVEY                                                                                       RONALDJHARVEY@YAHOO.COM


SACKMANN LAW OFFICE                                                                                 Steve@sackmannlaw.com


STEINHILBER SWANSON LLP                                                                             CRICHMAN@STEINHILBERSWANSON.COM


SULLIVAN HAZELTINE ALLINSON LLC                                                                     bsullivan@sha-llc.com


THE LAW OFFICE OF JAMES TOBIA, LLC                                                                  jtobia@tobialaw.com


THE ROSNER LAW GROUP LLC                                                                            leonhardt@teamrosner.com


THE SARACHEK LAW FIRM                                                                               jon@saracheklawfirm.com


WARDROP & WARDROP, PC                                                                               Robb@wardroplaw.com


WERB & SULLIVAN                                                                                     bsullivan@werbsullivan.com


WINGET, SPADAFORA & SCHWARTZBERG LLP                                                                Wertman.j@wssllp.com; Fogle.d@wssllp.com


Mainstar Trust, Custodian for the Benefit of Sherry L. Collver, Sherry L. Collver                   jcrewsly@gmail.com


IRA Services Trust Company, Custodian for the Benefit of Andrew Chase Jr. IRA, Andrew Chase Jr.     trenton@grandlawfirm.com


Marcella P. Best                                                                                    jhuggett@margolisedelstein.com


Elizabeth Haskell                                                                                   elizabethjhaskell@gmail.com


Hart Placement Agency, Inc.                                                                         HReadshaw@eckertseamans.com; arogin@eckertseamans.com


Christopher J Watson                                                                                chriswatson52@gmail.com; sehargrovelaw@aol.com


Ronda Rogovin                                                                                       rmichaelson@r3mlaw.com


MGM Resorts International                                                                           ebrignola@cooperlevenson.com; ebrowndorf@cooperlevenson.com


Aspen Glen, Inc., ClubCorp, Inc.                                                                    bkeenan@ashbygeddes.com; wbowden@ashbygeddes.com ; JMcDonald@taftlaw.com


Volkswagen Group of America, Inc.                                                                   choover@mcguirewoods.com
                                      Case 19-51011-BLS                                 Doc 9        Filed 04/26/20                  Page 10 of 27
                                                                       WOODBRIDGE GROUP OF COMPANIES,
                                                                                   LLC, et al .
                                                                          Electronic Mail – Defendants

NAME                                                                                                   EMAIL


Mercedes-Benz International Services LTD                                                               whazeltine@sha-llc.com ; sgrow@wnj.com


Leading Authorities, Inc.                                                                              adavison@beankinney.com


Camper & Nicholsons USA, Inc., Camper & Nicholsons International S.A.                                  dcheifetz@stroock.com


Anthony Abbadessa, Catherine Abbadessa                                                                 tabbadessa@gmail.com


Edward F. Gabriel, Genevieve F. Gabriel                                                                steadyed21@yahoo.com


Kirk T. Griffith, Mainstar Trust, custodian for the benefit of Kirk Griffith TW003085                  ebucher@leisawitzheller.com


Leiah Kitare                                                                                           bellilawoffice@yahoo.com


James D. Lawless, in his capacity as Trustee of the Lawless Trust, James D. Lawless, Doris Lawless     mmendelson@mgmbusinesslaw.com


Ferne Kornfeld; Barry Kornfeld 19-50906 Joseph E.                                                      joe@saracheklawfirm.com


Edward Boyack,                                                                                         info@clearcounsel.com; Kendal@jeffreyburr.com


Bank of America Corporation                                                                            rmcneill@potteranderson.com


Smithson Financial Group LLC, Todd Smithson                                                            mbeebe@beneschlaw.com; kcapuzzi@beneschlaw.com


D. ETHAN JEFFERY                                                                                       EJeffery@MurphyKing.com
Case 19-51011-BLS   Doc 9   Filed 04/26/20   Page 11 of 27




               EXHIBIT D
                                         Case 19-51011-BLS                                    Doc 9               Filed 04/26/20
                                                                                              WOODBRIDGE GROUP OF COMPANIES,
                                                                                                                                                Page 12 of 27
                                                                                                           LLC, et al .
                                                                                                 First Class Mail – Defendants




NAME                                                ADDRESS 1                                         ADDRESS 2                     ADDRESS 3            CITY               STATE    ZIP4 ZIP5

SUNWEST TRUST, INC. AS CUST FOR DONALD BALCOM IRA   4148 E. ORANGEBURG AVE.                                                                              MODESTO            CA      95355

SUNWEST TRUST, INC.                                 ATTN: TERRY WHITE, R/A                            10600 MENAUL BLVD. NE                              ALBUQUERQUE        NM      87112

CARY & MARY BASKIN                                  PO BOX 329                                                                                           LIVINGSTON         TX      77351

SAL DI MERCURIO                                     18469 W RIVERVIEW DR                                                                                 POST FALLS         ID      83854

SAL DI MERCURIO                                     247 BAILEY RD, A59                                                                                   PITTSBURG          CA      94565

PAUL & COLLEEN MCINTYRE                             JOINT TENANTS W/ RIGHTS OF SURVIVORSHIP           138 HUNT HILL RD.                                  RINDGE             NH      03641

PAULA RINKOVSKY                                     4240 FULTON AVE., UNIT 201                                                                           STUDIO CITY        CA      91604

ANNE & EDWARD MANOOGIAN                             106 W. CORAL FISH LN.                                                                                JUPITER            FL      33477

DONALD & LADONNA                                    2527 YELLOWSTONE AVE                                                                                 BILLINGS           MT      59102

THOMAS & JOANNE HAAG                                18969 CARMELO DR. N                                                                                  CLINTON TOWNSHIP   MI      48038

KERMIT & NANCY JUSCZAK                              7615 BLAISDEL AVE. S                                                                                 RICHFIELD          MN      55423

JOLENE BISHOP                                       6200 QUARTZ DR.                                                                                      EL DORADO          CA      95623

JOSEPH LINN                                         PO BOX 2328                                                                                          HEALDSBURG         CA      95448

Robert Brueckner                                    303 GARDENS APT 103                                                                                  POMPANO BEACH      FL      33069

VIRGINIA H VATTER                                   724 YAGER LN                                                                                         THE VILLAGES       FL      32163

ZHAOXIA ZENG                                        12674 CARMEL COUNTRY RD                                                                              SAN DIEGO          CA      92130

CLARO CHEN                                          19348 EMPTY SADDLE ROAD                                                                              WALNUT             CA      91789

MARIE PODKOWINSKI                                   103 OLD SEMET LN                                                                                     SYRACUSE           NY      13219

JAMES R DUNNING                                     7821 NE 12TH ST                                                                                      MEDINA             WA      98039

DIANA SEHL                                          2500 BRETON WOOD DR SE                            UNIT 3035                                          GRAND RAPIDS       MI      49512

DONALD L ENGLE JR                                   859 BOLTON ABBEY LN                                                                                  VANDALIA           OH      45377

SHARON L MILLER                                     1463 E 10TH ST                                                                                       YUMA               AZ      85365

DANIEL K GWINN                                      5046 LEE RD                                                                                          SOUTH BLOOMFIELD   OH      43103

STEPHEN WEINBERG                                    8277 GENOVA WAY                                                                                      LAKE WORTH         FL      33467 5228

KLENELL JENSEN                                      2961 CAITLAND COURT                                                                                  SALT LAKE CITY     UT      84121

DWIGHT L ATHERTON                                   11121 HUNTER RD                                                                                      MERCERSBURG        PA      17236

DEBORAH J. MURPHY                                   8716 GLENROCK DRIVE                                                                                  NEW HAVEN          IN      46774

JERRY D AINSWORTH                                   64 WILMORE RD                                                                                        BOYCE              LA      71409

Ivan Orr                                            1372 AMMON WAY                                                                                       SOUTH JORDAN       UT      84095

SHUANG HUO                                          756 LAS LOMAS DR                                                                                     MILPITAS           CA      95035

THOMAS A THORSON                                    4510 WHISPERING CT                                                                                   COLORADO SPRINGS   CO      80917

MICHAEL D LORING                                    104 THREE OAK LN                                                                                     CONWAY             SC      29526

MARIE WALTERS-GILL                                  24520 MAINSTEE STREET                                                                                OAK PARK           MI      48237

SHERYL A WHITLOCK                                   5 HENRY WAY                                                                                          ELKTON             MD      21921

CATHERINE WILLIAMS                                  9573 CR 139                                                                                          GLEN SAINT MARY    FL      32040

ELIZABETH A JANOVSKY                                502 CHULA VISTA AVE                                                                                  LADY LAKE          FL      32159

PAUL STEHNACH & RAYMOND CARIOSCIA                   11141 SANDYSHELL WAY                                                                                 BOCA RATON         FL      33498

ROY J ELLENBERG                                     1727 W MILLER RD                                                                                     ASHLAND            KY      41102

THE TOMMY D & JANET K TROUT TR                      10404 W TONOPAH DR                                                                                   PEORIA             AZ      85382

VICKI L. WICKWIRE                                   TRUSTEE OF THE PAULINE A CONLEY IRRV TRUST        2416 HARBOUR COVE DRIVE                            FORT PIERCE        FL      34949

MICHAEL RESZEWSKI                                   28655 PALM BEACH DR                                                                                  WARREN             MI      48093

SUMNER ABRAMSON RLT                                 13103 SALINAS POINT WAY                                                                              DELRAY BEACH       FL      33446

NANCI BRAUN                                         555 22ND CRT                                                                                         VERO BCH           FL      32962

THE NANCI BRAUN RLT DTD 06/21/10                    20 VISTA GARDENS TRL APT 202                                                                         VERO BEACH         FL      32962

BONNIE GAE GRIEFF FT DTD 12/04/06                   201 S 375 W                                                                                          PROVIDENCE         UT      84332

GRIFFIN FT                                          C/O TERRY B. GRIFFIN                              2010 N 950 E                                       NORTH LOGAN        UT      84341

DIANE JEAN KIRVAN, TRUSTEE OF THE                   FLORIDA FRADETTE IRREV TR                         5771 WOODCLIFF RD                                  PORT ORANGE        FL      32127

DALE I BRINKERHOFF FT                               906 E SEGO LILY DR                                                                                   SANDY              UT      84094

ROBERT J & ARLENE DUENCKEL                          13872 WINDY OAKS RD                                                                                  COLORADO SPRINGS   CO      80921

TIMOTHY HAWLEY                                      677 N 9TH ST                                                                                         NOBLESVILLE        IN      46060

RONALD R SMITH                                      532 WYNDHAM HALL LN                                                                                  KNOXVILLE          TN      37934

IRMGARD HERRMANN                                    23645 LAKEWOOD ST                                                                                    CLINTON TOWNSHIP   MI      48035 4350

IRMGARD HERRMANN                                    9587 WELDON CIR #408                                                                                 TAMARAC            FL      33321

EUGENE OEHLER                                       9587 WELDON CIR #408                                                                                 TAMARAC            FL      33321

JOSE RETA                                           3253 PERLA POINT DR                                                                                  EL PASO            TX      79938

THOMAS V & GEORGIA S RASMUSSEN FLT                  3447 E 7635 S                                                                                        SALT LAKE CITY     UT      84121

THOMAS V & GEORGIA S RASMUSSEN FLT                  3447 E 7635 S                                                                                        SALT LAKE CITY     UT      84121

GERALD DAVIS                                        1025 NORTH WILMAR PL                                                                                 CENTERVILLE        UT      84014

ASCENSUS, LLC, dba PROVIDENT TRUST GRP              CUST FOB GREALD DAVIS                             ATTN ROBERT GUILLOCHEAU CEO   4035 N FRONT ST      HARRISBURG         PA      17110   1616

JOHN B SMITH                                        1831 W SCHWARTZ RD                                                                                   LADY LAKE          FL      32159

DOUG BRUNNER, TRUSTEE OF THE RADIANT TRUST          3717 PRINCETON AVE                                                                                   NASHVILLE          TN      37205 0233
                                          Case 19-51011-BLS                      Doc 9               Filed 04/26/20
                                                                                 WOODBRIDGE GROUP OF COMPANIES,
                                                                                                                                Page 13 of 27
                                                                                              LLC, et al .
                                                                                    First Class Mail – Defendants




NAME                                              ADDRESS 1                              ADDRESS 2                  ADDRESS 3            CITY               STATE    ZIP4 ZIP5

RMG PROPERTY III LLC                              ATTN RANDY W GARRETT R/A               5716 W EMMELINE DR                              HERRIMAN           UT      84096

RMG PROPERTY III LLC                              ATTN RANDY W GARRETT R/A               5716 W EMMELINE DR                              HERRIMAN           UT      84096

KURT SICKLES                                      PO BOX 5758                                                                            BAKERSFIELD        CA      93388

KURT SICKLES                                      PO BOX 5758                                                                            BAKERSFIELD        CA      93388

JAMES A DUDA                                      C/O DEBORAH KOLIS                      4500 TUXHORN RD                                 SPRINGFIELD        IL      62712

RENE C & JUDY MARSOLAN                            580 BUSTER RD                                                                          ORANGE             TX      77632

RAYMOND M & SARAH E CHAMBERS                      8110 TARBELL RD                                                                        HOUSTON            TX      77034

CHRISTOPHER F & SARAH E CAPUANO                   88 MULCAHY DR                                                                          W SPRINGFIELD      MA      01089

ROBERT W & NEOMA F HASKINS                        33 PECAN ORCHARD RD                                                                    DENISON            TX      75020

RAMANLAL H & CHANDRAN R KAPADIA                   9418 CHASE HOLLOW LANE                                                                 CYPRESS            TX      77433   5168

ROBERT A HUDSON                                   3534 W BLUFF RD                                                                        ORANGE             TX      77632

CORNELIUS H VANVUGHT                              2082 SEAWIND CT                                                                        INDIALANTIC        FL      32903

BARBARA B SMITH                                   1209 ROYAL ADELADE                                                                     COLLEGE STATION    TX      77845

Joann Wells                                       1900 SCOFIELD RIDGE PARKWAY            #1801                                           AUSTIN             TX      78727

Valerie J. Galbasini                              11018 E LINDER AVE                                                                     MESA               AZ      85209

Joyce W. Webb                                     10116 GRAND SHORES WAY                                                                 KNOXVILLE          TN      37922

Kenneth R. Carberry                               1672 CANTON AVE                                                                        MILTON             MA       2186

Billy Ray Chesnut                                 1300 S HARRISON ST APT 912                                                             AMARILLO           TX      79101   4264

Roderick P. Fries                                 9393 LONGSTONE DR                                                                      PARKER             CO      80134

John M. Schroeder                                 15902 REDWOOD PL                                                                       HOUSTON            TX      77079

Del Wittler                                       1748 E 18TH ST                                                                         LOVELAND           CO      80538   4274

Teri Lambertz                                     2301 E LUSTER KANE                                                                     DES MOINES         IA      50320

WILLIAM MCMEEKIN                                  27751 LORENZ STREET                                                                    MADISON HEIGHTS    MI      48071

MARTHA C ONDRUST RT UDT 08/11/00                  16695 GLASSMAN RD                                                                      UNION PIER         MI      49129

DENIS G BIRGENHEIR                                2018 N 57TH ST                                                                         MILWAUKEE          WI      53208

GERALDINE M MALLON                                34630 GREEN TREES RD                                                                   STERLING HEIGHTS   MI      48312

UDO SALMON                                        1161 HARBOR TOWN WAY                                                                   VENICE             FL      34292

DOMINIC E ABBADESSA                               17741 STILL GARBOUR LN                                                                 HUNTINGTON BEACH   CA      92647

Alan Mickelson                                    1406 LINN ST                                                                           BOONE              IA      50036

THE PETER & KATHERINE VANDER WERFF                1668 PICADILLY WAY                                                                     MANTECA            CA      95336

JEANNE MARIE SPEZIA                               4827 THEISS RD                                                                         SAINT LOUIS        MO      63128

BRADLEY E SCAFE, R/A FOR MAINSTAR TRUST           5901 COLLEGE BLVD., STE. 100                                                           LEAWOOD            KS      66211   1834

DOLORES SCHULZE (SCHULZE FLRT AGRMT (05/26/05))   14460 BERGMAN RD                                                                       YORKSHIRE          OH      45388

ADELAIDE M. DEMEDEIROS                            2529 COCONUT DRIVE                                                                     SAN JOSE           CA      95148

RAY SHULTZ                                        12563 POLKTOWN ROAD                                                                    WAYNESBORO         PA      17268

JOHN MARK ELLIOTT                                 420 TIMBERWIND LANE                                                                    VANDALIA           OH      45377

VICKI ANDREN                                      8651 QUEEN AVENUE S                                                                    BLOOMINGTON        MN      55431

Gwendolyn Bissette                                325 MUELLER DRIVE                                                                      CLAYTON            NC      27520

Frances Fernandez                                 421 VASSAR PLACE                                                                       FISHKILL           NY      12524

Helen S. Fong                                     4070 BACON AVENUE                                                                      BERKLEY            MI      48072

David E. Brown                                    24507 PINE GROVE                                                                       FARMINGTON HILLS   MI      48335

BRET J. PARENT                                    8129 PIPES LANE                                                                        ETHEL              LA      70730

Rebecca K Wittler                                 4947 LUCERNE AVENUE, #340                                                              LOVELAND           CO      80538

Karen I Clara                                     38221 FERNHILL COURT                                                                   CLINTON TOWNSHIP   MI      48038

Vernon Sato                                       94-1163 KALOLI LOOP                                                                    WAIPAHU            HI      96797

Kirk W Chubka                                     11447 NANCY DRIVE                                                                      WARREN             MI      48093

Christine Heer                                    12488 W 2ND DRIVE                                                                      LAKEWOOD           CO      80228

ANGELA CHATHAM                                    327 BOSTON DRIVE                                                                       NORTH SALT LAKE    UT      84054

John J Begley                                     606 FLAMINGO DRIVE                                                                     WEST PALM BEACH    FL      33401

Barbara Lois Feldman                              10 CITY PLACE, APT. #5A                                                                WHITE PLAINS       NY      10601

CLIFTON HARTLEY                                   P.O. BOX 95765                                                                         SOUTH JORDAN       UT      84095

MARTHA C. MACLEAN                                 307 HELEN DRIVE                                                                        ARRINGTON          TN      37014

KERSTIN RODRIGUEZ                                 1550 ROY LANE, SP #1                                                                   SIMI VALLEY        CA      93063

Rose M Lowery                                     11926 LEWLUND DRIVE                                                                    STERLING HEIGHTS   MI      48313

Lawrence M Naumann                                LAWRENCE M. NAUMANN                                                                    BERKLEY            MI      48072

Heidi M Pilant                                    839 OAKWOOD AVENUE                                                                     VALLEJO            CA      94591

Shirley A Rottmann                                11926 LEWLUND DRIVE                                                                    STERLING HEIGHTS   MI      48313

Anna Santacroce                                   PO BOX 783                                                                             MONTROSE           CO      81402

Logan Turrentine                                  405 HAGER DRIVE                                                                        OCOEE              FL      34761

Karen Vlasak                                      639 CROWN RIDGE DRIVE                                                                  COLORADO SPRINGS   CO      80904

Peachtree Aviation, Inc.                          ATTN: ERIC BENSON, CEO                 316 ALLATOONA RIDGE ROAD                        WOODSTOCK          GA      30189
                                             Case 19-51011-BLS                                       Doc 9               Filed 04/26/20
                                                                                                     WOODBRIDGE GROUP OF COMPANIES,
                                                                                                                                                                       Page 14 of 27
                                                                                                                  LLC, et al .
                                                                                                        First Class Mail – Defendants




NAME                                                   ADDRESS 1                                             ADDRESS 2                                    ADDRESS 3                          CITY              STATE         ZIP4 ZIP5

INCORPORATING SERVICES, LTD, R/A FOR JETSUITEX, INC    3610-2 N JOSEY, STE. 223                                                                                                              CARROLLTON        TX          75007

JetsuiteX, Inc.                                        ATTN: GILES AGUTTER, OFFICER                          1341 W MOCKINGBIRD LANE, #600E                                                  DALLAS            TX          75247

Miranda Sandoval                                       14900 MOORPARK STREET                                                                                                                 SHERMAN OAKS      CA          91403

IAN RUBIN INSURANCE AGENCY, INC. D/B/A KAR INSURANCE   ATTN: IAN A. RUBIN, OFFICER AND REGISTERED AGENT      28310 ROADSIDE DR. #133                                                         AGOURA HILLS      CA          91301

ERIC MENSH                                             8880 W SUNSET ROAD, STE. 250                                                                                                          LAS VEGAS         NV          89148

THOMAS A. PIAZZA                                       9005 OAK LEAF WAY                                                                                                                     GRANITE BAY       CA          95746

THE HUFF IRREVOCABLE TRUST                             ATTN: I. CLEVELAND HUFF, TRUSTEE                      7940 E CAMELBACK ROAD, #203                                                     SCOTTSDALE        AZ          85251

I. CLEVELAND HUF                                       7940 E CAMELBACK ROAD, #203                                                                                                           SCOTTSDALE        AZ          85251

JUDITH L. WERNER                                       81 ELKINS LAKE                                                                                                                        HUNTSVILLE        TX          77340

MICHAEL WERNER                                         81 ELKINS LAKE                                                                                                                        HUNTSVILLE        TX          77340

Gilchrist Metal Fabricating Co., Inc.                  ATTN: SUSAN MARTIN, SECRETARY                         4261 MAIN STREET                                                                WAITSFIELD        VT          04673

JOHN S. GILCHRIST, R/A FOR GILCHRIST METAL             18 PARK AVENUE                                                                                                                        HUDSON            NH      03051-3934

JOHN C. MILLER                                         625 CARDINAL WAY                                                                                                                      SUN PRAIRIE       WI          53590

LAVINIA MITREA                                         5239 E HARTFORD AVENUE                                                                                                                SCOTTSDALE        AZ          85254

DANIEL MITREA                                          5239 E HARTFORD AVENUE                                                                                                                SCOTTSDALE        AZ          85254

TROY HASKETT                                           3409 S MEADOW DRIVE                                                                                                                   INDIANAOLIS       IN      46239-1231

LAVENIA HASKETT                                        3409 S MEADOW DRIVE                                                                                                                   INDIANAOLIS       IN      46239-1231

DONALD ABNEY                                           PO BOX 6443                                                                                                                           NALCREST          FL          33856

LEE ANN ABNEY                                          PO BOX 6443                                                                                                                           NALCREST          FL          33856

JANET G. DAHLEN                                        4815 SE SAND ROAD                                                                                                                     IOWA CITY         IA          52240

MICHAEL K. DAHLEN                                      4815 SE SAND ROAD                                                                                                                     IOWA CITY         IA          52240

BILLY McNEESE                                          83650 MORRIS ROAD                                                                                                                     HILLIARD          OH          43026

SALLY McNEESE                                          83650 MORRIS ROAD                                                                                                                     HILLIARD          OH          43026

LOUIS FALCK                                            1358 N 1000 EAST                                                                                                                      AMERICAN FORK,    UT          84003

LOIS FALCK                                             1358 N 1000 EAST                                                                                                                      AMERICAN FORK,    UT          84003

John R. Burns                                          500 North Church Street                                                                                                               Algona            IA          50511

Jack Burns Financial                                   Jack Burns Financial                                  2020 East Oak St                                                                Algona            IA          50511

Rochelle Berman                                        11220 SW 111th Street                                                                                                                 Miami             FL          33176

Rochelle Berman                                        c/o Lydecker Diaz                                     Attn: Carlos de Zayas, Atty for Defendant    1221 Brickell Avenue, 19th Floor   Miami             FL          33131

George Carr                                            4835 Bonnie View Court                                                                                                                Ellicott          MD          21043
Provident Trust Group, LLC
for the Benefit of George Carr IRA                     Attn: Francesca Po, Authorized Signer                 4835 Bonnie View Court                                                          Ellicott          MD          21043
Provident Trust Group, LLC
for the Benefit of George Carr IRA                     Attn: Lockbox Department                              P.O. Box 4330                                                                   Ontario           CA          91761

JAMES D HELGESON                                       710 GRAND AVE, STE 1                                                                                                                  BILLINGS          MT          59101

Provident Trust Group, LLC                             FBO James D. Helgeson IRA                             Attn: Theresa Fette, CEO                     8880 West Sunset Road, Ste. 250    Las Vegas         NV          89148

Allianz Life Insurance Company of North America        Attn: Stewart Gregg, Sr. Securities Counsel                                                        5701 Golden Hills Drive            Minneapolis       MN          55416    1297

IALT Enhanced Income Portfolio 1 LLC                   IALT Enhanced Income Portfolio 1 LLC                  ATTN Ivan Acevedo, Managing Principal        515 S. Flower Street, 36th Floor   Los Angeles       CA          90071

IALT Enhanced Income Portfolio 1 LLC                   IALT Enhanced Income Portfolio 1 LLC                  ATTN Ivan Acevedo                            23801 Calabasas Road, Suite 2026   Calabasas         CA          91302    1664

Corporation Service Company, R/A for                   Corporation Service Company, R/A for                  IALT Enhanced Income Portfolio LLC           251 Little Falls Drive             Wilmington        DE          19808

IALT Enhanced Income Portfolio 1 LLC                   IALT Enhanced Income Portfolio 1 LLC                  ATTN Christian Katzman, Managing Principal   888 South Figueroa St., Ste. 100   Los Angeles       CA          90017

Devon Mason, Inc.                                      ATTN: Ivan Acevedo, CEO                               515 S. Flower Street, 36th Floor                                                Los Angeles       CA          90067

Devon Mason, Inc.                                      ATTN: Neal Marks, R/A                                 23801 Calabasas Road, Suite 2026                                                Calabasas         CA          91302    1664

Martin Schneider                                       7860 Mission Center Court, Ste 205                                                                                                    San Diego         CA          92108    1331

Martin Schneider                                       640 Camino De La Reina #1211                                                                                                          San Diego         CA          92108

John M. Peplowski                                      13709 Capitol Drive                                                                                                                   Grass Valley      CA          95945

Carole L. Peplowski                                    13709 Capitol Drive                                                                                                                   Grass Valley      CA          95945

Greg Wylen Anderson                                    3711 JFK Parkway, #230                                                                                                                Fort Collins      CO          80525

Paulette Anderson                                      3711 JFK Parkway, #230                                                                                                                Fort Collins      CO          80525

Leenan LLC                                             Attn Gregory W. Anderson                              President & R/A                              3711 JFK Parkway, #230             Fort Collins      CO          80525

Balanced Financial, Inc.                               Attn Gregory Wylen Anderson, R/A                      3711 JFK Parkway, #230                                                          Fort Collins      CO          80525

Harold L. Lustig IRA                                   290 Via Casitas, Apt. #305                                                                                                            Greenbrae         CA          94904

Henre Jeanrenaud                                       106 Ponderosa Drive                                                                                                                   Santa Cruz        CA          95060

Barbara Jeanrenaud                                     106 Ponderosa Drive                                                                                                                   Santa Cruz        CA          95060

John D. Bigelow                                        PO Box 11753                                                                                                                          Spring            TX          77391

Rebecca G. Bigelow                                     PO Box 11753                                                                                                                          Spring            TX          77391

ROSEMARY MALMSTEDT                                     1500 10TH STREET                                                                                                                      MANHATTEN BEACH   CA          90266

MAXWELL FINANCIAL GROUP, INC.                          ATTN: DAN KUTZKEY, R/A                                1590 ROSECRANS AVE., STE. D345                                                  MANHATTEN BEACH   CA          90266

MAXWELL FINANCIAL GROUP, INC.                          ATTN: DAN KUTZKEY, CEO                                23955 SW MIDDLETON ROAD                                                         SHERWOOD          OR          97140

JRH MARKETING, INC                                     ATTN JAMES R HERBST, R/A                              10 S MAIN                                    PO BOX 1511                        BAKER             MT          59313

KIM BUTLER                                             2024 S BALDWIN # 46                                                                                                                   MESA              AZ          85209

MARK GOLDFINGER                                        1115 S ELM DRIVE, #212                                                                                                                LOS ANGELES       CA          90035

LIGHTHOUSE WEALTH MANAGEMENT GROUP, INC                ATTN DAVID KNUTH, PRESIDENT                           10343 DAWSONS CREEK BLVD, STE. A                                                FORT WAYNE        IN          46825
                                           Case 19-51011-BLS                             Doc 9               Filed 04/26/20
                                                                                         WOODBRIDGE GROUP OF COMPANIES,
                                                                                                                                                  Page 15 of 27
                                                                                                      LLC, et al .
                                                                                            First Class Mail – Defendants




NAME                                            ADDRESS 1                                        ADDRESS 2                            ADDRESS 3                         CITY              STATE    ZIP4 ZIP5

LIGHTHOUSE WEALTH MANAGEMENT GROUP, INC         ATTN ALAN H. NEW, R/A                            10343 DAWSONS CREEK BLVD, STE. A                                       FORT WAYNE        IN      46825

LIFE PLAN ADVISORS INC                          ATTN STEVE HOOD, PRESIDENT                       90 LAWRENCE AVENUE                                                     SMITHTOWN         NY      11787

LIFE PLAN ADVISORS INC                          ATTN STEVE HOOD, PRESIDENT                       PO BOX 5695                                                            HAUPPAUGE         NY      11788

BRADFORD SOLUTIONS, LLC                         ATTN: MARCUS BRAY, R/A                           10 ENTRADA CIRCLE                                                      AMERICAN CANYON   CA      94503

DAVID A SCHOLL                                  2012 28TH ST                                                                                                            GRAND RAPIDS      MI      49508

ANNUA GROUP LLC                                 ATTN: JOSHUA DARLING, OFFICER                    7757 MOUNTAIN ASH WAY                                                  EAGLE MOUNTAIN    UT      84005

GREYS RIVER CONSULTING                          R/A FOR ANNUA GROUP LLC                          7757 MOUNTAIN ASH WAY                                                  EAGLE MOUNTAIN    UT      84005

ROBERT LINDERMAN                                1826 W. KETTLEMAN LANE, STE. A3                                                                                         LODI              CA      95242

OLD SECURITY FINANCIAL GROUP INC                ATTN DONALD MACKENZIE, DIRECTOR                  15 POST SHADOW ESTATE CT                                               SPRING            TX      77389

DONALD A. MACKENZIE, R/A FOR                    OLD SECURITY FINANCIAL GROUP INC                 18 AUGUSTA PINES DRIVE, #200-E                                         SPRING            TX      77389

Prestige Insurance Services, LLC                Attn: Ted L. Decorte, Manager                    7380 S Eastern Avenue, Ste 124-288                                     Las Vegas         NV      89123

Prestige Insurance Services, LLC                Attn: Christine J. Decorte, R/A                  7380 S Eastern Avenue, Ste 124-288                                     Las Vegas         NV      89123

RICHMOND WEALTH MANAGEMENT LLC                  ATTN SCOTT H. LANE, R/A                          16307 MIDNIGHT CROSSING                                                MOSELEY           VA      23120

THOMAS DOHERTY                                  981 W ARROW HWY # 371                                                                                                   SAN DIMAS         CA      91773

VLCHETR THONG                                   706 27TH AVENUE                                                                                                         SAN FRANCISCO     CA      94121

Jerome Schwartz                                 14 South Chicago Avenue                                                                                                 Freeport          IL      61032

Associated Insurance Group, Incorporated        Attn: Jerome H. Schwartz, President              14 South Chicago Avenue                                                Freeport          IL      61032

Associated Insurance Group, Incorporated        Attn: James H. Schwartz, Secretary               14 South Chicago Avenue                                                Freeport          IL      61032

ANN C SRAMEK & CAROL A PONTREMOLI               17 SAN LUIS OBISPO                                                                                                      LADERA RANCH      CA      92694

RON & CAROL PONTREMOLI                          17 SAN LUIS OBISPO ST                                                                                                   LADERA RANCH      CA      92694

EDU. WEALTH ADVISORS LLC                        ATTN ROGER DOBROVODSKY, PARTNER                  8355 ROCKVILLE ROAD, STE. 130                                          INDIANAPOLIS      IN      46234

DAVID JOHNSTON                                  2804 N HIGH ST # 82223                                                                                                  COLUMBUS          OH      43202

ERIC LITTLE                                     PO BOX 336293                                                                                                           GREELY            CO      80634

JONATHAN FROUDE                                 8864 GEMWOOD WAY                                                                                                        ELK GROVE         CA      95758

DAYSPRING ADVISORS GROUP LLC                    ATTN: LELIA WELLER, R/A                          409 RUST AVENUE                                                        BIG RAPIDS        MI      49307

DDI ADVISORY GROUP, LLC                         ATTN: DAWN BYERS, R/A                            3867 N LILY CIR                                                        MAIZE             KS      67101

GARY L BURKE                                    7303 CALICO CIR                                                                                                         CORONA            CA      92881

Stacey Renee Maxted                             4114 Silverwood Drive                                                                                                   Ocean Springs     MS      39564

Joyce Hart, R/A for Mainstar Trust              214 W. 9th Street                                P.O. Box 420                                                           Onaga             KS      66521

Gerbera, LLC                                    Attn: Patrick A. Sheeham, Officer                429 Porter Avenue                                                      Ocean Springs     MS      39564

Gerbera, LLC                                    Attn: Stacey Maxted, Member                      2113 Government, Suite D2                                              Ocean Springs     MS      39564

MORGAN J COMMODORE                              1868 W 38TH PL                                                                                                          LOS ANGELES       CA      90062

GREGG W BUTLER                                  27644 VIOLIN CANYON RD UNIT # B                                                                                         CASTAIC           CA      91384

PATRICK GATBONTON                               9442 SYLMAR AVE                                                                                                         PANORAMA CITY     CA      91402

INTEGRITY PLUS CONSULTING, INC.                 ATTN: SEAN RENNINGER, R/A                        4570 VAN NUYS BLVD, STE. 371                                           SHERMAN OAKS      CA      91403

JEFFREY DEANGELIS                               215 N CORDOVA STREET, APT. C                                                                                            BURBANK           CA      91505

PETER E DERIENZO                                6958 PENFIELD AVE                                                                                                       WINNETKA          CA      91306

JAMES E. CAMPBELL                               PO BOX 5167                                                                                                             WOODLAND PARK     CO      80866

DIME STRATEGIES INC                             ATTN: RONALD DIEZ, R/A                           1619 M LA BREA AVENUE #334                                             LOS ANGELES       CA      90028

TALBERT WEALTH, INC.                            ATTN: STEVEN MICHAEL GLICK, R/A                  645 TALBERT AVENUE                                                     SIMI VALLEY       CA      93065

Charles D. Guilbeaux                            c/o Diana Engelhardt, Executrix of the           Estate of Charles D. Guilbeaux       1701 George Street                Rosenberg         TX      77471

Geneva W. Guilbeaux                             c/o Diana Engelhardt, Executrix of the           1701 George Street                                                     Rosenberg         TX      77471

Provident Trust Group, LLC                      FBO Geneva W. Guilbeaux IRA                      8880 W. Sunset Road, Suite 250                                         Las Vegas         NV      89148

PROVIDENT TRUST GROUP, LLC                      CUSTODIAN FBO BRETT PITTSENBARGAR HSA            ATTN THERESA FETTE, CEO              8880 WEST SUNSET ROAD, STE. 250   LAS VEGAS         NV      89148

RH PRINCIPLED INVESTMENTS                       ATTN: RAYMOND HAN, R/A                           17740 MARTHA STREET                                                    ENCINO            CA      91316

THOMAS M MASZTAK                                10856 ROSE AVE # 101                                                                                                    LOS ANGELES       CA      90034

JACOB A. WEISS                                  4555 SYLMAR AVENUE, #224                                                                                                SHERMAN OAKS      CA      91423

DAVID S ROITFARB                                13920 MOORPARK ST # 201                                                                                                 SHERMAN OAKS      CA      91403

JOSEPH A LOOX                                   12806 OTTOMAN ST                                                                                                        PACOIMA           CA      91331

ALBERT PAYNE                                    303 S. DITMAR ST                                                                                                        OCEANSIDE         CA      92054

THE THREE FOURTEEN COMPANY..                    ANDRES PINA                                      8437 MILDRED DR W                                                      BOYNTON BEACH     FL      33472

FADI M EL HAWARY                                10999 ASHTON AVE                                                                                                        LOS ANGELES       CA      90024

GREGORY N JOHNSON                               848 N RAINBOW BLVD # 5474                                                                                               LAS VEGAS         NV      89107

JACQUELINE SUAREZ                               10274 BARTEE AVENUE                                                                                                     ARLETA            CA      91331

JOSEPH D SALVEMINI                              C/O JOSEPH D SALVEMINI                           62 CORNELL DR                                                          HAZLET            NJ      07730

HERNAN ALEXIS MORAN MERCADO                     26732 ISABELLA PKWY APT 202                                                                                             CANYON COUNTRY    CA      91351

NAA INSURANCE AGENCY, CORP.                     ATTN: ANDY ALBRIGHT, CEO                         30 EISENHOWER AVENUE                                                   SPRING VALLEY     NY      10977

NAA INSURANCE AGENCY CORP                       DBA ADLERS INSURANCE AGENCY                      86 E ROUTE 59                                                          SPRING VALLEY     NY      10977

JOHN BOYLAN                                     5408 GROVE COVE DRIVE                                                                                                   MCKINNEY          TX      75071

THE BOYLAN GROUP, INC.                          ATTN: JOHN BOYLAN, R/A                           2817 COUNTRY VALLEY ROAD                                               GARLAND           TX      75043

SHANOID A MAYS                                  16760 DEVONSHIRE ST APT 12                                                                                              GRANADA HILLS     CA      91344
                                       Case 19-51011-BLS                       Doc 9                Filed 04/26/20
                                                                               WOODBRIDGE GROUP OF COMPANIES,
                                                                                                                                           Page 16 of 27
                                                                                            LLC, et al .
                                                                                  First Class Mail – Defendants




NAME                                        ADDRESS 1                                  ADDRESS 2                               ADDRESS 3                CITY                  STATE    ZIP4 ZIP5

QUEEN B SERVICES                            ATTN: BELINDA K GOODWIN, R/A               6825 SUNSET TERRACE                                              WINDSOR HEIGHTS       IA      50324

RELIANT GROUP 360 CORP.                     16740 GLEN WAY                                                                                              WESTFIELD             IN      46062

RELIANT GROUP 360 CORP.                     ATTN: ROB WHITLOW, PRESIDENT               11807 ALLISONVILLE ROAD, #566                                    FISHERS               IN      46038

JOHN E MCENERNEY                            65 ROYAL PALM PT # B                                                                                        VERO BEACH            FL      32960

BETTE TYDINGS                               21761 NORTHWOOD LN                                                                                          LAKE FOREST           CA      92630

RICHARD ANTHONY MILLER                      1441 E NORTHRIDGE AVE                                                                                       GLENDORA              CA      91741

BRUCE MOORE                                 12682 N RYE DR                                                                                              MARANA                AZ      85653

Gold King International Inc.                ATTN JUSTIN M MATHERNE, CEO                9452 TELEPHONE RD, #277                                          VENTURA               CA      93004

Gold King International Inc.                ATTN BRANDI SUZANNA MATHERNE R/A           9452 TELEPHONE RD, #277                                          VENTURA               CA      93004

JUSTIN M MATHERNE                           9452 TELEPHONE RD, #277                                                                                     VENTURA               CA      93004

JOHN HARRIS D/B/A HARRIS FINANCIAL          MANAGEMENT                                 300 MT LEBANON BLVD, STE. 2218-A                                 PITTSBURGH            PA      15234

GAULAN FINANCIAL LLC                        ATTN: MARIE A. CORIOLAN, OFFICER           1711 ALHAMBRA CREST DRIVE                                        RUSKIN                FL      33570

GAULAN FINANCIAL LLC                        ATTN: ERNST GAUTIER, R/A                   1711 ALAMBRA CREST DRIVE                                         RUSKIN                FL      33570

GENE LANGENBERG                             1240 E ONTARIO AVE STE 102                                                                                  CORONA                CA      92881

LANE GINSBERG                               330 PELHAM RD STE 103-B                                                                                     GREENVILLE            SC      29615

YANITSHA M FELICIANO                        29222 RANCHO VIEJO ROAD, #214B                                                                              SAN JUAN CAPISTRANO   CA      92675

RONALDO G ESPIRITU                          91-1001 PAAOLOULU WAY                                                                                       KAPOLEI               HI      96707

WILLIAM DEATON                              PO BOX 1482                                                                                                 PINELLAS PARK         FL      33780

SECURITY FINANCIAL, LLC                     ATTN: CLAUDE STEVEN MOSLEY, R/A            950 48TH AVENUE NORTH, STE. 102                                  MYRTLE BEACH          SC      29577

AMERITRUST ADVISORS OF SC, LLC              ATTN: CLAUDE STEVEN MOSLEY, R/A            419 WILDWOOD DUNES TRAIL                                         MYRTLE BEACH          SC      29572

MOSLEY & ASSOCIATES, INC.                   BRENDA S. MOSLEY, R/A                      1249 CASSAT AVE                                                  JACKSONVILLE          FL      32205

MOSLEY & ASSOCIATES, INC.                   MOSLEY, BRENDA, PRESIDENT                  225 MERCURY DR                                                   ORANGE PARK           FL      32073

MICHAEL ROBINSON                            5318 E 2ND ST # 812                                                                                         LONG BEACH            CA      90803

SAFE MONEY BROADCASTING, LLC                ATTN ERICA BEDDINGFIELD, DIR               339 ELMWOOD LN                                                   TELFORD               PA      18969

SAFE MONEY BROADCASTING, LLC                ATTN BRENT MEYER, PRES                     17165 KINGFISH LN W.                                             SUMMERLAND KEY        FL      33042

MICHAEL P LITWIN                            1047 N LUMMDALE DR                         STE 1C                                                           APPLETON              WI      54914

THOMAS S. CARDOSI                           1075 LAWTON ROAD                                                                                            PARK HILLS            KY      41011

THERESA SHERIDAN                            3916 N POTSDAM AVE #4302                                                                                    SIOUX FALLS           SD      57104

ROXANNE TRENT                               PO BOX 363                                                                                                  DELAVAN               WI      53115

ROXANNE TRENT                               N 5620 COUNTY ROAD, P                                                                                       DELAVAN               WI      53115

SAFETY OF PRINCIPLE, INC.                   ATTN: JOSHUA P. FEYERS, OFFICER            12082 NW 30TH STREET                                             CORAL SPRINGS         FL      33065

SAFETY OF PRINCIPLE, INC.                   ATTN: KENNETH S. FEYERS, R/A               12082 NW 30TH STREET                                             CORAL SPRINGS         FL      33065

SECURITY FIRST FINANCIAL LLC                JERALD KAGARISE                            19620 RATHBONE CIR                                               MONUMENT              CO      80132

JP SNYDER INC                               ATTN: JEFFREY P SNYDER, R/A                3438 EAST LAKE ROAD, STE. 14-672                                 PALM HARBOR           FL      34685

ANNUITY ALTERNATIVES OF AMERICA, LLC        ATTN: JAMES GILCHRIST, OFFICER             2524 SW BOBALINK CIR                                             PALM CITY             FL      34990

GLEN D BARNES                               1018 PINE HILL ROAD                                                                                         FAYETTEVILLE          NC      28305

ADAMS EZ TAX LLC                            ATTN: JACE MCDONALD, R/A                   211 E JUNE STREET                                                ADAMS                 WI      53910

BETTER RETURNS LLC                          ATTN: TIM MCGUIRE, R/A                     9698 DUNNING CIRCLE                                              HIGHLANDS RANCH       CO      80126

CROSIER FINANCIAL INC                       (DBA CROSIER FINANCIAL)                    ATTN JOHN REED CROSIER                  1150 S BLUFF, # 6        ST GEORGE             UT      84770

UMA GAJAVADA                                5602 DEANE AVE                                                                                              LOS ANGELES           CA      90043

JAY N BROWN                                 1000 FOURTH ST STE 580                                                                                      SAN RAFAEL            CA      94901

JAY N BROWN                                 10 SANDPIPER CIRCLE                                                                                         CORTE MADERA          CA      94925

ROBERT BISCARDI JR                          7210 JORDAN AVE                                                                                             CANOGA PARK           CA      91303

ARASH TASHVIGHI.                            17551 STAGG ST                                                                                              RESEDA                CA      91335

CHRISTOPHER M. SOULIER                      703 LOCHMOORE DRIVE                                                                                         WAUNAKEE              WI      53597

CHRISTOPHER M SOULIER                       602 WILLIAM WAY                                                                                             WAUNAKEE              WI      53597

BARBARA & JAY WEISER                        C/O BARBARA A WEISER                       PO BOX 541                                                       COLLINSVILLE          IL      62234

QUN HONG YIN                                10519 CAMINITO SOPADILLA                                                                                    SAN DIEGO             CA      92131

PROVIDENT TRUST GROUP, LLC                  FBO QUN HONG YIN ROTH IRA                  ATTN: FRANCESCA PO, AUTHORIZED SIGNER   4835 BONNIE VIEW COURT   ELLICOTT CITY         MD      21043

QUN HONG YIN                                10555 CAMINITO WESTCHESTER                                                                                  SAN DIEGO             CA      92126

JPMORGAN CHASE BANK N.A. d/b/a CHASE BANK   Attn: JAMIE DIMON, CEO                     383 Madison Avenue                                               NEW YORK              NY      10179

CT CORPORATION SYSTEM                       R/A FOR JPMORGAN CHASE BANK N.A.           1999 BRYAN STREET, STE. 900                                      DALLAS                TX      75201

TRAGER LLC                                  ATTN: RANDY RONDBERG, MANAGER              6402 E SUPERSTITION SPRINGS BLVD #110                            MESA                  AZ      85206

FLOYD E POWELL                              PO BOX 1876                                                                                                 ALBERTVILLE           AL      35950

FAITHWAY FINANCIAL SOLUTIONS LLC            ATTN FLOYD POWELL, R/A                     3107 HIGH POINT ROAD                    PO BOX 1876              ALBERTVILLE           AL      35950

CHARLES THORNGREN                           1125 NEOLA STREET                                                                                           LOS ANGELES           CA      90041

LANE FINANCIAL STRATEGIES LLC               ATTN SCOTT HOWARD LANE, R/A                16307 MIDNIGHT CROSSING                                          MOSELEY               VA      23120

AMERICAN PROSPERITY LLC                     ATTN: TAYLOR D. OGDEN, R/A                 1438 SOUTH 235 WEST                                              OREM                  UT      84058

SHELBURNE MANAGEMENT, LLC                   ATTN: DENNIS CARPENTER, R/A                PO BOX 3980                                                      GRAPEVINE             TX      76099

WIENIEWITZ FINANCIAL LLC                    ATTN TRAE WIENIEWITZ                       1606 SCHAEFFER RD STE 100                                        KNOXVILLE             TN      37932

WIENIEWITZ FINANCIAL LLC                    ATTN TRAE WIENIEWITZ, R/A                  1060 LOVELL RD                                                   KNOXVILLE             TN      37932
                                           Case 19-51011-BLS                               Doc 9              Filed 04/26/20
                                                                                          WOODBRIDGE GROUP OF COMPANIES,
                                                                                                                                                 Page 17 of 27
                                                                                                       LLC, et al .
                                                                                             First Class Mail – Defendants




NAME                                            ADDRESS 1                                         ADDRESS 2                          ADDRESS 3                           CITY               STATE         ZIP4 ZIP5

SESCO BENEFIT SERVICES INC                      ATTN PETER D. HOLLER, R/A                         716 ANDERSON ST                                                        BRISTOL            TN          37620

SESCO BENEFITS SERVICE INC                      ATTN PETER D HOLLER, R/A                          PO BOX 1965                                                            BRISTOL            TN          37621

BCM BENEFITS INC.                               ATTN: RANCE BRADSHAW, CEO                         1815 LEMOYNE                                                           SYRACUSE           NY          13208

BCM BENEFITS INC.                               ATTN: RANCE BRADSHAW, CEO                         17502 TALLY HO COURT                                                   ODESSA             FL          33556

BCM BENEFITS INC.                               ATTN: RANCE BRADSHAW, CEO                         104 LIND AVE                                                           SYRACUSE           NY          13211

RANCE BRADSHAW                                  15733 STARLING WATER DR                                                                                                  LITHIA             FL          33547

STRUCTURED STRATEGIES, LLC                      ATTN ALAN K HOFFMAN, MEMBER                       7516 E CALLE LOS ARBOLES                                               TUCSON             AZ          85750

US CORP                                         R/A FOR STRUCTURED STRATEGIES, LLC                17470 N PACESETTER WAY                                                 SCOTTSDALE         AZ          85255

ALAN K HOFFMAN                                  7516 E CALLE LOS ARBOLES                                                                                                 TUCSON             AZ          85750

SJ FINANCIAL SERVICES LLC                       ATTN ANN MARIE SAVONA, MEMBER                     185 BOSTON POST RD                                                     WATERFORD          CT          06385

SJ FINANCIAL SERVICES LLC                       ATTN ANN MARIE SAVONA,RA                          141 NIANTIC RIVER RD                                                   WATERFORD          CT          06385

GLENN JOHNSON                                   141 NIANTIC RIVER RD                                                                                                     WATERFORD          CT          06385

GLENN JOHNSON                                   185 BOSTON POST RD                                                                                                       WATERFORD          CT          06385

DEB BRUNDAGE                                    PO BOX 6683                                                                                                              MESA               AZ          85216

FORREST FINANCIAL LLC                           ATTN: GARY A FORREST, R/A                         5250 WYNDEMERE COMMON SQ                                               SWARTZ CREEK       MI          48473

DIAZ RETIREMENT CONSULTANTS                     ATTN EDUARDO DIAZ                                 2113 GOVERNMENT STREET, #D2                                            OCEAN SPRINGS      MS          39564

PRESTIGE WEALTH MGMT INC. D/B/A                 MATHIES FIN. PARTNERS, ATTN: JEFF MATHIES R/A     2860 S. CIRCLE DR., STE. 320                                           COLORADO SPRINGS   CO          80906

ARBUCKLE MANAGEMENT LLC                         ATTN: JAYSON GILBERT, R/A                         7271 SHADELAND AVE                                                     CASTLETON          IN          46250

ARBUCKLE MANAGEMENT LLC                         ATTN: MICHAEL ARBUCKLE                            7950 N. SHADELAND AVE, SUITE 300                                       NDIANAPOLIS        IN          46250

JERI SHAPIRO                                    4606 WILLIS AVE                                   APT 311                                                                SHERMAN OAKS       CA          91403

ROBERT SHAPIRO                                  C/O DLA PIPER LLP                                 ATTN RYAN D. O'QUINN               200 SOUTH BISCAYNE BLVD, STE 2500   MIAMI              FL          33131

3X A CHARM, LLC                                 HARVARD BUSINESS SERVICES, INC/ RA                16192 COASTAL HWY                                                      LEWES              DE          19958

CARBONDALE BASALT OWNERS, LLC/ RA               8 THE GREEN, STE A                                                                                                       DOVER              DE          19901

IN TREND STAGING, LLC                           THE COMPANY CORP/ RA                              251 LITTLE FALLS DRIVE                                                 WILMINGTON         DE          19808

MIDLAND LOOP ENTERPRISES, LLC / RA              8 THE GREEN, STE A                                                                                                       DOVER              DE          19901

SCHWARTZ MEDIA BUYING CO, LLC/ RA               8 THE GREEN, STE A                                                                                                       DOVER              DE          19901

STOVER REAL ESTATE PARTNERS, LLC /RA            8 THE GREEN, STE A                                                                                                       DOVER              DE          19901

DAVANA SHERMAN OAKS OWNERS, LLC                 THE COMPANY CORP/ RA                              251 LITTLE FALLS DRIVE                                                 WILMINGTON         DE          19808

MATTE BLACK INC                                 ATTN: MATT J. SCHWARTZ, R/A                       1157 S. BUNDY DR. #201                                                 LOS ANGELES        CA          90049

SCOTT SCHWARTZ                                  5251 VINELAND AVE # 603                                                                                                  NORTH HOLLYWOOD    CA          91601

SCOTT SCHWARTZ                                  UP AND COMING CAPITAL, LLC                        5517 SUNNYSLOPE AVE                                                    SHERMAN OAKS       CA          91401

SCOTT SCHWARTZ                                  UP AND COMING CAPITAL, LLC                        8831 VENICE BLVD                                                       LOS ANGELES        CA          90034

Greg Horning, Cari Horning                      14499 BASELINE RD                                                                                                        QUINCY             WA          98848

LAW OFFICE OF KEN SCHNEIDER, PS                 ATTN: KEN SCHNEIDER, ESQ                          RE: GREG & CARI HORNING            2015 33RD STREET                    EVERETT            WA          98201

CAROL D HARTSON                                 11077 W FOREST HOME AVE APT 125W                                                                                         HALES CORNERS      WI          53130 2553

BRIAN & MARGARET SCOTT                          136 BRIANT ST                                                                                                            GRETNA             LA          70054

KEVIN MARTIN                                    7 MARSHALL ROAD                                                                                                          HAMPSTEAD          NH          03841

SCOTT SCHWARTZ                                  1645 VILLAGE CENTER CIRCLE STE 170                                                                                       LAS VEGAS          NV          89134

ALTANTIC INSURANCE & FINANCIAL SERVICES INS     ATTN: ALBERT D KLAGER, REGISTERED AGENT           5295 E 1ST SQUARE SW                                                   VERO BEACH         FL          32968

ALBERT D KLAGER                                 5295 E 1ST SQUARE SW                                                                                                     VERO BEACH         FL          32968

VIPINBHAI D. PATEL                              1347 Essex Drive                                                                                                         Hoffman Estates    IL          60192

SAROJ PATEL                                     1347 Essex Drive                                                                                                         Hoffman Estates    IL          60192

CT CORPORATION SYSTEM                           RE: PROVIDENT TRUST GRP LLC ADMIN & CUST          701 S. CARSON ST. STE 200                                              CARSON CITY        NV          89701

ASCENSUS LLC                                    ATTN ROBERT GUILLOCHEAU CEO                       4135 N FRONT ST                                                        HARRISBURG         PA          17110

CORUNDUM TRUST CO                               R/A FOR IRA SERV TRUST CO                         410 E 8TH ST. STE 303                                                  SIOUX FALLS        SD          57103    7032

Bradley E. Scafe, R/A for Mainstar Trust        5901 College Blvd., Ste. 100                                                                                             Leawood            KS      66211-1834
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   18 of
                                                                      1 of
                                                                         2710




                                            EXHIBIT 1
                                      List of Adversary Cases

Defendant(s)                                                                                  Case No.
Sunwest Trust, Inc. as Custodian for Donald Balcom IRA, Donald Balcom                       19-50296
Cary Baskin, Mary Baskin                                                                    19-50297
Sal Di Mercurio 2003 Irrevocable Trust Dated 09/09/03, Sal Di Mercurio                      19-50298
Thomas Furman                                                                               19-50299
Stefan Kolosenko                                                                            19-50301
Paul & Colleen McIntyre Joint Tenants with Rights of Survivorship                           19-50302
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Steven Mizel Roth   19-50303
IRA, Steven Mizel
Paula Rinkovsky                                                                             19-50304
Alexander S. Aduna, Emma R. Aduna                                                           19-50307
Sylvan R. Jutte, Jeannette E. Jutte                                                         19-50308
Brian D. Korkus, Robin L. Korkus                                                            19-50309
Russell Bullis, Betsy Bullis                                                                19-50310
Anne Manoogian, Edward Manoogian                                                            19-50311
Mary M. Noyes, Gale E. Noyes                                                                19-50312
Darrell Sandison, Mattie Sandison                                                           19-50313
Delton Christman, Jean Christman                                                            19-50314
Michael Skurich, Joyce Skurich                                                              19-50315
Donald Wanner, Ladonna Wanner                                                               19-50316
Floyd G Davis, Lavonne J. Davis                                                             19-50317
George T. Iwahiro, Charlene M. Iwahiro                                                      19-50319
Thomas H. Haag, Joanne P. Haag                                                              19-50320
Kermit L. Jusczak, Nancy D. Jusczak                                                         19-50321
Toomas Heinmets, Pamela Heinmets                                                            19-50322
Richard E. Attig, Stephanie L. Attig                                                        19-50325
Jolene Bishop                                                                               19-50326
Jason Curtis                                                                                19-50327
Janet V. Dues                                                                               19-50328
Dena Falkenstein                                                                            19-50329
Judy Karen Goodin                                                                           19-50330
Dennis W. Hueth                                                                             19-50331
Christian Lester                                                                            19-50332
Denise Levesque                                                                             19-50333
Joseph Lin                                                                                  19-50334
Jane Marshall                                                                               19-50335
Laurence J. Nakasone                                                                        19-50337
Blaine Phillips                                                                             19-50338
George Edward Sargent                                                                       19-50340
Jeff Schuster                                                                               19-50341
Jennifer Tom                                                                                19-50342
Anita Bedoya, Mark Bedoya                                                                   19-50343
Anita Bedoya, Julian Duran                                                                  19-50344
Robert Brueckner                                                                            19-50345
Ronald Cole                                                                                 19-50346


  DOCS_DE:227813.2 94811/003
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   19 of
                                                                      2 of
                                                                         2710




Defendant(s)                                                                                        Case No.
Ronald Draper                                                                                     19-50347
Monica Greene                                                                                     19-50349
Stephen B. Moore                                                                                  19-50350
Lawrence J. Paynter                                                                               19-50351
Nannette Tibbitts                                                                                 19-50353
Virginia H. Vatter                                                                                19-50354
Zhaoxia Zeng                                                                                      19-50355
Ascensus, LLC, Custodian for the Benefit of Claro Chen IRA, Claro Chen                            19-50558
Mainstar Trust, Custodian for the Benefit of Marie Podkowinski, Marie Podkowinski                 19-50559
Ascensus, LLC, Custodian for the Benefit of James R. Dunning IRA, James R. Dunning                19-50562
Mainstar Trust, Custodian for the Benefit of Diana Sehl, Diana Sehl                               19-50564
Ascensus, LLC, Custodian for the Benefit of Donald L. Engle Jr. IRA, Donald L. Engle Jr.          19-50566
Mainstar Trust, Custodian for the Benefit of Lorie Gorman, Lorie Gorman                           19-50567
Mainstar Trust, Custodian for the Benefit of Sharon L. Miller, Sharon L. Miller                   19-50568
Mainstar Trust, Custodian for the Benefit of Daniel K. Gwinn, Daniel K. Gwinn                     19-50571
Mainstar Trust, Custodian for the Benefit of Stephen Weinberg, Stephen Weinberg                   19-50573
Ascensus, LLC, Custodian for the Benefit of Klenell Jensen Inherited IRA, Klenell Jensen          19-50575
IRA Services Trust Company, Custodian for the Benefit of James C. Chang, James C Chang            19-50576
Mainstar Trust, Custodian for the Benefit of John Korbierecki, John Korbierecki                   19-50578
IRA Services Trust Company, Custodian for the Benefit of Dwight L. Atherton IRA, Dwight L         19-50581
Atherton
Ascensus, LLC, Custodian for the Benefit of Deborah J. Murphy IRA, Deborah J. Murphy              19-50583
IRA Services Trust Company, Custodian for the Benefit of Jerry D. Ainsworth IRA, Jerry D          19-50585
Ainsworth
Ascensus, LLC, Custodian for the Benefit of Larry A. Norton IRA, Larry A. Norton                  19-50586
IRA Services Trust Company, Custodian for the Benefit of Ivan Orr, Ivan Orr                       19-50588
Ascensus, LLC, Custodian for the Benefit of Peddada Family Trust ICA, Tarakam Peddada             19-50591
IRA Services Trust Company, Custodian for the Benefit of Shuang Huo IRA, Shuang Huo               19-50592
Ascensus, LLC, Custodian for the Benefit of Patricia Simmons IRA, Patricia Simmons                19-50594
Ascensus, LLC, Custodian for the Benefit of Thomas A. Thorson IRA, Thomas A. Thorson              19-50596
IRA Services Trust Company, Custodian for the Benefit of Michael D. Loring IRA, Michael D         19-50597
Loring
Ascensus, LLC                                                                                     19-50600
dba Provident Trust Group, Custodian for the Benefit of Marie Walters-Gill IRA; Marie
Walters-Gill IRA
Mainstar Trust, Custodian for the Benefit of Cheri H. Werth; Cheri H. Werth                       19-50602
Ascensus, LLC, Custodian for the Benefit of Sheryl A. Whitlock IRA, Sheryl A. Whitlock            19-50604
Ascensus, LLC, Custodian for the Benefit of Catherine Williams IRA, Catherine Williams            19-50606
Ascensus, LLC, Custodian for the Benefit of Elizabeth A. Janovsky IRA, Elizabeth A.               19-50700
Janovsky
Paul Stehnach, Raymond Carioscia                                                                  19-50702
Roy J. Ellenberg, in his capacity as Trustee of the Roy J. Ellenberg Trust Dated 07/19/03, Roy    19-50733
J. Ellenberg
Tommy D. Trout, in his capacity as Trustee of the Tommy D. & Janet K. Trout Trust, Tommy          19-50734
D. Trout, Janet K. Trout
Paul F. Happersett, in his capacity as Trustee of the Paul F. Happersett Revocable Living Trust   19-50735
Agreement Dated 07/15/98, Paul F. Happersett
Vicki L. Wickwire, in her capacity as Trustee of the Pauline A. Conley Irrevocable Trust,         19-50738



  DOCS_DE:227813.2 94811/003                           2
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   20 of
                                                                      3 of
                                                                         2710




Defendant(s)                                                                                        Case No.
Pauline A. Conley
Michael Reszewski, in his capacity as Trustee of the Reszewski Revocable Living Trust Dated        19-50739
11/18/14, Michael Reszewski
Sumner Abramson, in his capacity as Trustee of the Sumner Abramson Revocable Living                19-50740
Trust, Sumner Abramson
Anthony Arthur Meola Jr., in his capacity as Trustee of the Anthony Arthur Meola Jr. 2008          19-50741
Trust, Anthony Arthur Meola Jr.
Nanci Braun, in her capacity as Trustee of the Nanci Braun Revocable Living Trust Date             19-50742
06/21/10, Nanci Braun
Bonnie Gae Grieff, in her capacity as Trustee of the Bonnie Gae Grieff Family Trust dates          19-50743
12/04/06, Bonnie Gae Grieff
Terry B. Griffin, in his capacity as Trustee of the Griffin Family Trust, Terry B. Griffin         19-50744
Diane Jean Kirvan, in her capacity as Trustee of the Florida Fradette Irrevocable Trust, Florida   19-50746
Fradette
Dale I Brinkerhoff, in his capacity as Trustee of the Dale I Brinkerhoff Family Trust, Dale I      19-50747
Brinkerhoff
Mainstar Trust, Custodian for the                                                                  19-50749
Benefit of Robert J. Duenckel, Robert J Duenckel, Arlene R
Duenckel
Mainstar Trust, Custodian for the                                                                  19-50750
Benefit of Timothy Hawley, Timothy Hawley
Mainstar Trust, Custodian for the                                                                  19-50751
Benefit of Ronald R. Smith, Ronald R Smith
Irmgard Herrmann                                                                                   19-50752
Eugene Oehler                                                                                      19-50753
Jose Reta                                                                                          19-50755
Christ Temple Baptist Church                                                                       19-50756
Thomas V. Rasmussen, in his                                                                        19-50757
Capacity as Trustee of the Thomas V. & Georgia S.
Rasmussen Family Living Trust, Thomas V Rasmussen,
Georgia S Rasmussen
Ascensus, Custodian for the                                                                        19-50758
Benefit of Gerald Davis IRA, Gerald Davis
Ascensus, LLC, Custodian for                                                                       19-50760
the Benefit of John B. Smith IRA, John B Smith
Douglas M. Brunner, in his capacity as Trustee of the Radiant Trust, Douglas M. Brunner            19-50762
RMG Property III LLC                                                                               19-50763
Kurt Sickles, in his Capacity as a Sole Proprietor of the Defined Benefit Pension Plan and         19-50764
Trust, Kurt Sickles
James A. Duda, in His Capacity as Trustee of the James A. Duda Trust Account, James A.             19-50774
Duda
Rene C. Marsolan, Judy Marsolan                                                                    19-50775
Raymond M. Chambers, Sarah E. Chambers                                                             19-50777
Christopher F. Capuano, Sarah E. Capuano                                                           19-50778
Robert W. Haskins, Neoma F. Haskins                                                                19-50779
Ramanlal H. Kapadia, Chandan R. Kapadia                                                            19-50780
Robert A. Hudson                                                                                   19-50781
Cornelius H. Vanvught                                                                              19-50782



  DOCS_DE:227813.2 94811/003                            3
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   21 of
                                                                      4 of
                                                                         2710




Defendant(s)                                                                                    Case No.
Barbara B. Smith                                                                              19-50783
Joann Wells                                                                                   19-50784
Valerie J. Galbasini                                                                          19-50785
Joyce W. Webb                                                                                 19-50786
Kenneth R. Carberry                                                                           19-50787
Billy Ray Chesnut                                                                             19-50788
Roderick P. Fries                                                                             19-50789
John M. Schroeder                                                                             19-50790
Del Wittler                                                                                   19-50791
Mainstar Trust, Custodian for the Benefit of Teri Lambertz, Teri Lambertz                     19-50793
Mainstar Trust, Custodian for the Benefit of Sherry L. Collver, Sherry L. Collver             19-50794
Martha C. Ondrust, In Her Capacity as Trustee of the Martha Ondrus Revocable Trust UDT        19-50798
08/11/00, Martha C. Ondrus
Denis G. Birgenheir                                                                           19-50799
Geraldine M. Mallon                                                                           19-50800
Udo Salomon                                                                                   19-50801
Dominic E. Abbadessa                                                                          19-50802
Alan Mickelson                                                                                19-50803
Katherine Vander Werff, in her capacity as Trustee of the Peter & Katherine Vander Werff      19-50804
Revocable Trust; Peter Vander Werff; Katherine Vander Werff
Ramsay McCue                                                                                  19-50805
Mainstar Trust, Custodian for the Benefit of Jeanne Marie Spezia; Jeanne Marie Spezia         19-50806
Dolores Schulze, in her capacity as Trustee of The Schulze Family Recovable Living Trust      19-50807
Agreement Dated 05/26/05; Dolores Schulze
IRA Services Trust Company, Custodian for the Benefit of Lynette Eddy IRA, Lynette Eddy       19-50808
IRA Services Trust Company, Custodian for the Benefit of Andrew Chase Jr. IRA, Andrew         19-50809
Chase Jr.
IRA Services Trust Company, Custodian for the Benefit of Ray E. Shultz IRA, Ray E. Shultz     19-50811
IRA Services Trust Company, Custodian For The Benefit of John Mark Elliott IRA, John Mark     19-50812
Elliott
IRA Services Trust Company, Custodian For The Benefit of Vicki Andren IRA, Vicki Andren       19-50813
IRA Services Trust Company, Custodian For The Benefit of Earl Eddy IRA, Earl Eddy             19-50814
Gwendolyn Bissette                                                                            19-50815
Frances Fernandez                                                                             19-50816
Carlo Fisco                                                                                   19-50817
Helen S. Fong                                                                                 19-50818
Marcella P. Best                                                                              19-50819
David E. Brown                                                                                19-50820
IRA Services Trust Company, Custodian For The Benefit of Bret J. Parent IRA, Bret J. Parent   19-50821
Rebecca K Wittler                                                                             19-50822
Althea McCormick                                                                              19-50823
Karen I Clara                                                                                 19-50824
Vernon Sato                                                                                   19-50825
Kirk W Chubka                                                                                 19-50826
Christine Heer                                                                                19-50827
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Angela Chatham        19-50828
IRA, Angela Chatham
Mary Ellen Nuhn                                                                               19-50829


  DOCS_DE:227813.2 94811/003                        4
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   22 of
                                                                      5 of
                                                                         2710




Defendant(s)                                                                                      Case No.
John J. Begley                                                                                  19-50830
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Sharon R. Ferry         19-50831
IRA, Sharon R. Ferry
Clayton Nakasone                                                                                19-50832
Barbara Lois Feldman                                                                            19-50833
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Clifton Hartley IRA,    19-50834
Clifton Hartley
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Martha C. Maclean       19-50835
Roth IRA, Martha C. Maclean
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Kerstin Rodriguez       19-50837
IRA, Kerstin Rodriguez
Rose M Lowery                                                                                   19-50838
Elizabeth Haskell                                                                               19-50839
Lawrence M Naumann                                                                              19-50840
Heidi M Pilant                                                                                  19-50841
Shirley A Rottmann                                                                              19-50843
Anna Santacroce                                                                                 19-50844
Logan Turrentine                                                                                19-50845
Karen Vlasak                                                                                    19-50846
Hart Placement Agency, Inc.                                                                     19-50847
Christopher J Watson                                                                            19-50848
Robert Elmer                                                                                    19-50850
Ronda Rogovin                                                                                   19-50852
Peachtree Aviation, Inc.                                                                        19-50854
Peter Greenberg                                                                                 19-50855
JetsuiteX, Inc.                                                                                 19-50856
Miranda Sandoval                                                                                19-50857
Volkswagen Group of America, Inc.                                                               19-50859
Mercedes-Benz International Services LTD                                                        19-50860
Leading Authorities, Inc.                                                                       19-50862
Ian Rubin Insurance Agency, Inc.                                                                19-50863
Camper & Nicholsons USA, Inc., Camper & Nicholsons International S.A.                           19-50864
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Eric Mensh IRA,         19-50866
Eric Mensh
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Thomas A. Piazza        19-50867
IRA, Thomas A Piazza
I. Cleveland Huff, in his Capacity as Trustee of the Huff Irrevocable Trust Dated 12/10/12, I   19-50868
Cleveland Huff
Kathy Hagen, in her Capacity as Trustee to the Kathy A. Hagen Declaration of Trust Dated        19-50869
March 2, 1998, Kathy Hagen
Mary J. Happersett, in her Capacity as Trustee of the Mary J. Happersett Revocable Living       19-50870
Trust Agreement Dated 07/15/98, Mary J. Happersett
Judith L. Werner, in her Capacity as Trustee of the Werner Family Living Trust 03/02/00,        19-50871
Michael P. Werner, in his Capacity as Trustee of the Werner Family Living Trust 03/02/00,
Judith L. Werner, Michael P. Werner
JAL Poultry and Swine Farms LLC                                                                 19-50873
Gilchrist Metal Fabricating Co., Inc.                                                           19-50874
Ascensus, LLC, Custodian for the Benefit of John C. Miller IRA, John C. Miller                  19-50875



  DOCS_DE:227813.2 94811/003                          5
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   23 of
                                                                      6 of
                                                                         2710




Defendant(s)                                                                                     Case No.
Lavinia Mitrea, Daniel Mitrea                                                                  19-50876
Lavenia Haskett, Troy Haskett                                                                  19-50877
Anthony Abbadessa, Catherine Abbadessa                                                         19-50878
Edward F. Gabriel, Genevieve F. Gabriel                                                        19-50880
Donald Abney, Lee Ann Abney                                                                    19-50881
Janet G. Dahlen, Michael K. Dahlen                                                             19-50882
Billy McNeese, Sally McNeese                                                                   19-50883
Louis Falck, Lois Falck                                                                        19-50884
John R. Burns, in his capacity as Trustee of the John R. Burns Trust, John R. Burns            19-50891
Ascensus, LLC, administrator and custodian for the benefit of George Carr IRA, George Carr     19-50893
Ascensus, LLC, custodian for the benefit of James D. Helgeson IRA, James D. Helgeson,          19-50894
Allianz Life Insurance Company Of North America Contract #71186833, custodian for the
benefit of the Helgeson Family Trust, James Helgeson, in his capacity as Trustee of the
Helgeson Family Trust
IALT Enhanced Income Portfolio 1 LLC, IALT Portfolio Management, LLC, Devon Mason              19-50895
Kirk T. Griffith, Mainstar Trust, custodian for the benefit of Kirk Griffith TW003085          19-50899
Ascensus, LLC, administrator and custodian for the benefit of Richard H. Kelley IRA, Richard   19-50900
H. Kelley
Leiah Kitare                                                                                   19-50901
James D. Lawless, in his capacity as Trustee of the Lawless Trust, James D. Lawless, Doris     19-50902
Lawless
Martin Schneider                                                                               19-50903
John M. Peplowski, Carole L. Peplowski                                                         19-50904
Ferne Kornfeld; Barry Kornfeld                                                                 19-50906
Greg Wylen Anderson; Paulette Anderson, aka Paula Anderson; Leenan, LLC; Balanced              19-50907
Financial, Inc.
Fred Randhahn; Karen Randhahn; Ascensus, LLC d/b/a Provident Trust Group, Custodian for        19-50908
the Benefit of Antelope Women's Center 401K PSP for the Benefit of Karen Randhahn;
Kronos Global Advisors, Inc.
Edward Boyack, Solely in his Capacity as Special Administrator of the Estate of William        19-50909
Perry, a/k/a Herbert Perry; Ascensus, LLC d/b/a Provident Trust Group, Custodian for the
Benefit of Herbert Perry
IRA Services Trust Company, Custodian for the Benefit of Harold L. Lustig IRA; Harold L.       19-50910
Lustig
Henri Jeanrenaud; Barbara Jeanrenaud                                                           19-50911
John D. Bigelow, Rebecca G. Bigelow                                                            19-50912
Phillip Ball (aka Larry Ball)                                                                  19-50913
Michael Kandravi                                                                               19-50914
JRH Marketing, Inc.                                                                            19-50916
Kim Butler                                                                                     19-50917
Joseph Rubin Inc., a New York corporation, Joseph Rubin                                        19-50918
A Team Approach, LLC                                                                           19-50919
Mark Goldfinger                                                                                19-50920
All Mark Insurance Services, Inc., Cameron Johnson                                             19-50921
Chris Dantin Financial Services, LLC, Chris A. Dantin, Sr.                                     19-50922
Lighthouse Wealth Management Group, Inc.                                                       19-50923
Life Plan Advisors Inc.                                                                        19-50924
Bradford Solutions, LLC, Marcus Bray                                                           19-50925



  DOCS_DE:227813.2 94811/003                         6
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   24 of
                                                                      7 of
                                                                         2710




Defendant(s)                                                                                     Case No.
David A. Scholl                                                                                19-50926
Danny Van Houten                                                                               19-50927
Christopher Longworth                                                                          19-50928
Asset Management Consultants of NC, Inc., Carlton Scott Phillips                               19-50929
Annua Group LLC                                                                                19-50930
Retirement Services LLC                                                                        19-50931
Robert M. Linderman                                                                            19-50932
Old Security Financial Group Inc.                                                              19-50933
Prestige Insurance Services, LLC                                                               19-50934
Richmond Wealth Management LLC, Scott Lane, Lane Financial Strategies LLC                      19-50935
Thomas Doherty                                                                                 19-50936
Vlchetr Thong                                                                                  19-50937
Jerome Schwartz, Associated Insurance Group, Incorporated                                      19-50938
Ron Pontremoli, Carol A. Pontremoli, Ann C. Sramek                                             19-50939
Roger L. Owens, Jennifer M. Lepore                                                             19-50940
Edu. Wealth Advisors LLC, Roger Dobrovodsky                                                    19-50942
David Johnston                                                                                 19-50943
Eric Little                                                                                    19-50944
Frontier Advisors Group LLC, David Nichols                                                     19-50945
Jonathan Froude                                                                                19-50946
John Fagan                                                                                     19-50947
Dayspring Advisors Group LLC, Ronnie Weller                                                    19-50948
DDI Advisory Group, LLC, Richard Dean                                                          19-50949
Harvey & Companies, Inc., Ronald J. Harvey                                                     19-50950
Ivy League College Planning Strategies, Inc., Michael Rappa                                    19-50951
James Lamont                                                                                   19-50952
Jessica J. Hotchkiss                                                                           19-50953
Gary L. Burke                                                                                  19-50954
Positions Benefits, LLC, Charles N. Nilosek                                                    19-50955
Mainstar Trust, Administrator and Custodian for the Benefit of Stacey Renee Maxted             19-50956
T2176604, Stacey Renee Maxted, Gerbera, LLC
Morgan J. Commodore                                                                            19-50957
Gregg W. Butler                                                                                19-50958
Patrick Gatbonton                                                                              19-50959
Integrity Plus Consulting, Inc., Sean P. Renninger                                             19-50960
Darin Baker                                                                                    19-50961
Jeffrey DeAngelis                                                                              19-50962
Peter Derienzo                                                                                 19-50963
Gerard J. O'Neill                                                                              19-50964
James E. Campbell Jr. Inc. (d/b/a Campbell Financial Corp.), and James E. Campbell, Jr.        19-50965
Dime Strategies, Inc. and Ronald P. Diez                                                       19-50966
Talbert Wealth, Inc. and Steven Glick                                                          19-50967
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Geneva W.              19-50968
Guilbeaux IRA; Diana Engelhardt, Solely in her Capacity as Executrix to the Estate of Geneva
W. Guilbeaux; Diana Engel Solely in her Capacity as Executrix to the Estate of Charles D.
Guilbeaux
Ascensus, LLC d/b/a Provident Trust Group, Administrator And Custodian For The Benefit Of      19-50969
Brett Pittsenbargar Solo K; Ascensus, LLC d/b/a Provident Trust Group, Administrator And


  DOCS_DE:227813.2 94811/003                         7
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   25 of
                                                                      8 of
                                                                         2710




Defendant(s)                                                                                 Case No.
Custodian For The Benefit Of Hillarry A. Pittsenbargar Solo K; Ascensus, LLC d/b/a
Provident Trust Group, Administrator And Custodian For The Benefit Of Brett Pittsenbargar
HSA; Brett Pittsenbargar; Hillarry A. Pittsenbargar, AKA Hillary A. Pittsenbargar
RH Principled Investments, and Raymond Han                                                  19-50970
Thomas Masztak                                                                              19-50971
Jacob A. Weiss                                                                              19-50972
Harold Plain                                                                                19-50974
David Roitfarb                                                                              19-50975
Joseph W. Isaac                                                                             19-50976
Randy Robertson                                                                             19-50977
Joseph A. Loox                                                                              19-50978
Matthew Lorenc                                                                              19-50979
Donovan Knowles                                                                             19-50980
Gregory Jandt                                                                               19-50981
Albert Payne                                                                                19-50982
The Three Fourteen Company, Andres Pina                                                     19-50983
Fadi M. Hawary                                                                              19-50984
Gregory Neal Johnson                                                                        19-50985
Jacqueline Suarez                                                                           19-50986
Joseph D. Salvemini                                                                         19-50987
Hernan Alexis Moran Mercado                                                                 19-50988
James A. Klohn & Assoc., P.A.                                                               19-50989
NAA Insurance Agency, Corp.                                                                 19-50990
The Boylan Group, Inc., John Boylan                                                         19-50991
Shanoid A. Mays                                                                             19-50993
Safe Money Investing, Inc.                                                                  19-50994
Queen B Services                                                                            19-50995
Reliant Group 360 Corp.                                                                     19-50996
Matthew Gilchrist                                                                           19-50997
John J. McNamara                                                                            19-50998
John E. McEnerney                                                                           19-50999
David Valencia, Valencia Financial Services, LLC                                            19-51000
Bette Tydings                                                                               19-51002
Ricki Dean Wiggs a/k/a Ricki Wiggs                                                          19-51003
Retirement Planning Solutions, LLC, Gordon Hannah                                           19-51004
Daniel P. Orfin                                                                             19-51005
Dennis Drake, Mid-Atlantic Brokers, Inc.                                                    19-51006
Dan Reisinger                                                                               19-51007
Richard Anthony Miller                                                                      19-51008
Bruce Moore                                                                                 19-51009
Gold King International Inc. and Justin M. Matherne                                         19-51010
Harris Financial Management and John G. Harris                                              19-51011
Gaulan Financial LLC                                                                        19-51012
Gene H. Langenberg                                                                          19-51013
Lane Ginsberg                                                                               19-51014
Yanitsha M. Feliciano                                                                       19-51015
Legacy Financial Network and Retirement Services, Inc. and Jeffrey Nimmow                   19-51016
Ronaldo G. Espiritu                                                                         19-51017


  DOCS_DE:227813.2 94811/003                         8
                Case
                  Case
                     17-12560-BLS
                       19-51011-BLS Doc
                                      Doc
                                        4389-2
                                          9 Filed
                                                Filed
                                                  04/26/20
                                                      03/16/20Page
                                                                 Page
                                                                   26 of
                                                                      9 of
                                                                         2710




Defendant(s)                                                                                        Case No.
William Deaton                                                                                    19-51019
Security Financial, LLC, Ameritrust Advisors of SC, LLC                                           19-51020
Michael Robinson                                                                                  19-51021
Searchlight Financial Advisors, LLC, Caroline Rakness                                             19-51022
Safe Money Broadcasting, LLC, Michael P. Litwin                                                   19-51023
Ascensus, LLC d/b/a Provident Trust Group, Custodian for the Benefit of Thomas S. Cardosi         19-51024
IRA; Thomas S. Cardosi
Michael A. Trujillo                                                                               19-51025
Theresa Sheridan                                                                                  19-51026
Kenneth Halbert                                                                                   19-51027
Roxanne Trent                                                                                     19-51028
Safety of Principle, Inc.                                                                         19-51029
Security First Financial, LLC, Jerald Kagarise                                                    19-51030
Bank of America Corporation                                                                       19-51031
Smithson Financial Group LLC, Todd Smithson                                                       19-51032
Ascensus, LLC d/b/a Provident Trust Group, Custodian For The Benefit Of The Gerald Entine         19-51033
1988 Family Trust; Steven Entine, In His Capacity As Trustee Of The Victoria Entine 1984
Trust; Steven Entine
Alfred S. Malianni, In His Capacity As Co-Trustee Of The Alfred S. And Gail E. Malianni           19-51034
Revocable Living Trust January 15, 2011; Gail E. Malianni, in her capacity as co-trustee of the
Alfred S. and Gail E. Malianni Revocable Living Trust January 15, 2011; Alfred S. Malianni;
Gail E. Maliani
JP Snyder, Inc.                                                                                   19-51035
Alternative Portfolio Solutions LLC and Richard Renshaw                                           19-51036
Annuity Alternatives of America, LLC                                                              19-51037
Glen D. Barnes                                                                                    19-51038
Basic Financial Services Inc., Basic Wealth Advisors, Inc., Fred C. Johnson                       19-51039
Jace T. McDonald, Adams EZ Tax, LLC                                                               19-51040
Better Returns LLC, Tim McGuire                                                                   19-51041
TWH Annuities & Insurance Agency, Inc., Gryphon Financial Services                                19-51042
Sycamore Group, Inc., Bender W. Mackey                                                            19-51043
Crosier Financial, Inc., d/b/a Crosier Financial, John Reed Crosier                               19-51045
Uma Gajavada                                                                                      19-51046
Jay N. Brown                                                                                      19-51047
Robert Biscardi Jr.                                                                               19-51048
Arash Tashvighi                                                                                   19-51049
Ascensus, LLC, Administrator and Custodian for the Benefit of Christopher M. Soulier Roth         19-51050
IRA, Christopher M. Soulier
Barbara A. Weiser, Jay R. Weiser                                                                  19-51051
Ascensus, LLC, Administrator and Custodian for the Benefit of Qun Hong Yin Roth IRA, Qun          19-51052
Hong Yin, Qun Hong Yin, as Trustee of the Qun Hong Domissy Yin Living Trust
Vickie A. Costello                                                                                19-51055
Floyd E. Powell                                                                                   19-51056
Faithway Financial Solutions LLC                                                                  19-51057
Tangible Assets Investments, LLC, Charles Thorngren                                               19-51058
Lane Financial Strategies LLC, Richmond Wealth Management LLC, Scott Lane                         19-51059
American Prosperity LLC, Taylor Ogden                                                             19-51060
Shelburne Management, LLC, Dennis Carpenter                                                       19-51061


  DOCS_DE:227813.2 94811/003                           9
               Case
                 Case
                    17-12560-BLS
                      19-51011-BLSDocDoc
                                      4389-2
                                         9 Filed
                                              Filed
                                                 04/26/20
                                                    03/16/20Page
                                                              Page
                                                                 27 10
                                                                    of 27
                                                                       of 10




Defendant(s)                                                                                   Case No.
Wieniewitz Financial LLC, Trae Wieniewitz                                                    19-51062
Sesco Benefit Services, Inc., Peter Holler                                                   19-51064
BCM Benefits Inc., Rance Bradshaw                                                            19-51065
To The Max Marketing, Inc.                                                                   19-51066
Structured Strategies, LLC, Alan K. Hoffman                                                  19-51067
S.J. Financial Services, L.L.C., Glenn Johnson                                               19-51068
Deb Brundage                                                                                 19-51069
Forecast Financial Group LLC, Forrest Financial LLC, Gary Forrest                            19-51070
Eduardo G. Diaz, Diaz Retirement Consultants                                                 19-51071
Prestige Wealth Management, Inc.                                                             19-51072
Arbuckle Management LLC                                                                      19-51074
Robert Shapiro, Jeri Shapiro, 3X A Charm, LLC, Carbondale Basalt Owners, LLC, Davanna        19-51076
Sherman Oaks Owners, LLC, In Trend Staging, LLC, Midland Loop Enterprises, LLC,
Schwartz Media Buying Company, LLC, Stover Real Estate Partners, LLC
Matthew Schwartz, Matte Black Inc.                                                           19-51077
Scott Schwartz, Up and Coming Capital, LLC, Up and Coming, LLC                               19-51078
Albert D. Klager, Atlantic Insurance & Financial Services Inc.                               19-51079
Ascensus, LLC, Custodian for the Benefit of Gail Marie Bush IRA, Gail Marie Bush, Gail       19-51133
Marie Bush as Trustee of the Gail Marie Bush Trust Dated 12/21/2001
Vipinbhai D. Patel, Saroj Patel                                                              19-51134
Guy R. Burningham                                                                            19-51135
IRA Services Trust Company, Custodian for the Benefit of Richard Derf Sep IRA, Richard       19-51136
Derf
Greg Horning, Cari Horning                                                                   19-51137
Harry R. Culotta, in his Capacity as Trustee of the Harry R. Culotta Trust Dated 11/16/16,   19-51138
Harry R. Culotta
Carol D. Hartson                                                                             19-51139
FIC, LLC                                                                                     19-51140
Mainstar Trust, Custodian for the Benefit of Clifton A. Johnson, Clifton A. Johnson          19-51142
Brian Scott, Margaret Scott                                                                  19-51143
Kevin Martin                                                                                 19-51144




  DOCS_DE:227813.2 94811/003                         10
